24 N.Y.2d 758 (1969)
The People of the State of New York, Respondent,
v.
Theodore Persico, Appellant.
Court of Appeals of the State of New York.
Argued February 17, 1969.
Decided March 5, 1969.
William Sonenshine for appellant.
Eugene Gold, District Attorney (Raymond J. Scanlan and Harry Brodbar of counsel), for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Judgment reversed and a new trial ordered upon the ground that the court's failure to require the police officer to produce his memo book constituted reversible error (People v. Malinsky, 15 N Y 2d 86; People v. Rosario, 9 N Y 2d 286).